Citation Nr: 1412482	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low side disability (claimed as manifested by abdominal problems and fatigue), to include as secondary to a service-connected appendectomy scar.  

2. Entitlement to service connection for a low back disability, to include as secondary to a service-connected appendectomy scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Nashville, Tennessee.  The rating decision on appeal also denied service connection for posttraumatic stress disorder (PTSD).  In an August 2013 rating decision, the RO granted service connection for PTSD.  Therefore, that issue is no longer on appeal.  

The Veteran testified at a hearing in October 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has additional disability to include low side and low back disabilities (as manifested by abdominal problems, fatigue and back pain) that are separate and distinct from his service-connected appendectomy scar.  In March 2005, a private physician noted that the Veteran's chronic low back pain could be caused by internal adhesions from his in-service appendectomy.  In March 2009, a VA examiner stated that the Veteran's reported symptoms involved back pain and possible deep abdominal pain.  An x-ray showed "metallic structures" in his right lower quadrant, tentatively identified as staples from his appendectomy.  VA and private medical records indicate that his symptoms may be residuals of his appendectomy that are separate and distinct from his already service-connected scar.  However, the record is not sufficient for the Board to determine whether the Veteran has diagnosable disabilities underlying his reported symptoms of low side and back pain.  A VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his claimed low side (abdominal) and low back disabilities.  The entire claims file (both the paper claims file and any relevant records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A December 2002 private x-ray of the Veteran's lumbar spine noting lower thoracic degenerative changes.

ii) A June 2003 private medical record noting chronic low back pain that may have been "more within the soft tissues in the right back."

iii) A May 2004 private medical record from Dr. N. L. noting that the Veteran complained of low back pain since 1987, and a March 2005 record from Dr. N. L. wherein she stated that the Veteran had back pain which was possibly "multifactorial" and related to muscle strain, disc disease and "adhesions internally from [a] ruptured appendix."  

iv) A February 2005 private medical record from Dr. L. Q. noting right lower quadrant pain "possibly from scar tissue."  

v) A May 2011 CT scan report showing 
metal sutures in the Veteran's right lower quadrant and a June 2012 report from Dr. J. W.  stating that he could not "rule out pain from wire suture."  

vi) The March 2009 VA examination report wherein the examiner found that the Veteran's symptoms were not caused by his service-connected scar but they "seem to involve back pain as well as perhaps deep abdominal pain," and that an x-ray showed "metallic structures."  

vii) June 2009 and December 2009 statements from the Veteran and his wife.  

c) The examiner must state whether the Veteran has a low side (abdominal) or low back disability that is separate and distinct from his symptoms from his service-connected appendectomy scar.  The examiner is advised that pain alone is not a sufficient diagnosis and that he or she must identify any underlying condition that causes the Veteran's pain.  

d) For each diagnosis rendered, the examiner must provide an opinion as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the low side (abdominal) or low back disability was proximately due to or the result of his service-connected appendectomy scar.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the low side (abdominal) or low back disability was aggravated beyond its natural progression by his service-connected appendectomy scar.  

iii) If the examiner concludes that the claimed disabilities are NOT related to the service-connected appendectomy scar, determine whether it is at least as likely as not that the Veteran's low side (abdominal) or low back disability began during active service; or, is related to any incident of service, specifically as a residual of his in-service appendectomy (but not his scar), including as a result of retained metal staples or sutures; or, if arthritis is diagnosed, began within one year after discharge from active service. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


